DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1, 4-9, and 15) in the reply filed on 12/02/2021 is acknowledged.  The traversal is on the ground(s) that “it is submitted that the claims of the Groups I and II define a single general inventive concept. The presently claimed invention differs clearly from the cited reference. Further, the invention is not obvious for a person skilled in the art on grounds of the cited reference. The claimed invention has not been common knowledge in this technical art at the time when the invention was made. The following reasons support the above mentioned”.  This is not found persuasive because the rejection of  the claimed process as recited in claim 1, 4-9, and 15 over CA 307570 would be discussed below. Therefore, the restriction is proper since the groups of invention do not relate to a single inventive concept  under PCT Rule 13.2.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the heat exchanger type reactor” is indefinite since (1) the word “type” should not be used in a patent claim, (2) it is unclear what a heat exchanger type reactor is since heat exchanging between materials happen naturally anytime at anywhere a difference of temperature exist.
Also, regarding claim 1, the expression “heat is transferred from an exothermic reaction to an endothermic reaction by the hydrogen” is so confusing since it is unclear (1) if the hydrogen is a heating medium carrier (2) how an exothermic reaction and an endothermic reaction happen, (3) if the hydrogen as a reactant of the exothermic reaction and the endothermic reaction.
Also, regarding claim 1, a heat exchanger type reactor is an apparatus which should be defined by structures not by non-structural limitations as recited in claim 1.  
Regarding claim 7, it is unclear what the desired substrate is. Is it the support of the catalyst?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al (CA 3007570).
	Ge discloses a process of synthesis of hydrocarbon from starting reactants including hydrogen and carbon dioxide. Ge discloses that the hydrocarbon synthesis from carbon dioxide hydrogenation generally including two reaction steps: carbon dioxide reacts with hydrogen to form carbon monoxide via RWGS reaction and then CO conversion to hydrocarbons via F-T synthesis reactionclaims 4, 5, and 15 (the abstract; the paragraph bridging page 1 and 2).
Ge discloses that the component of the catalyst can be differently arranged, namely layers of iron-based catalyst layer and zeolite layer (page 6, the last four paragraphs).
Ge discloses how the Fe-based catalyst is prepared on pages 3 and 4.
Ge discloses how the metal-zeolites are prepared on pages 5 and 6. Further, Ge discloses   cobalt one among different metals including Mo, Zn, Rh, Ru, Ga, Cr, Ni, Na, Cu, Pd, Pt, and La is a metal used to prepare metal-modified zeolites which is arranged as a layer in sequence with iron-based layer in the reactor in the Ge process (see claims 1-4 and table 7). Ge does not disclose specifically using a cobalt modified zeolite.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ge process by selecting the zeolite modified by Co since it is expected that a zeolite modified by any metal as listed above would yield similar results except the criticality can be shown by applicants.
It is expected that both endothermic reaction and exothermic reaction would happen in the Ge reactor. As a result, there would be a heat exchanging between these two reactions.
	Regarding claim 6, the Ge reaction is operated at a temperature of 250 to 450oC (the abstract).
	Regarding claim 7, the iron-based catalyst layer and the zeolite layer are loaded at different locations in the reactor (the last paragraph on page 6).
	Regarding claim 8, The bed containing the catalyst in the Ge reactor can be considered  as the desired substrate recited in the claim.
	The hydrocarbon products as recited in claim 9 can be found in tables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772